Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about July 7, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The totality of appellant’s conduct, taken together with that of his cohorts, warrants the inference that appellant was a participant in the drug transaction, whose function was to secrete the proceeds (see People v Bello, 92 NY2d 523 [1998]). Furthermore, the petition sufficiently set forth appellant’s role in the transaction (see id.) and was not jurisdictionally defective.
Appellant’s challenge to the form of the court’s finding is unpreserved (Matter of Tukayra W., 309 AD2d 623 [2003], lv denied 1 NY3d 505 [2003]), and we decline to review it in the interest of justice. Were we to review this claim, we would find *561that the court’s fact-finding order complied with the statutory requirements (id.). Concur—Nardelli, J.E, Mazzarelli, Saxe, Ellerin and Lerner, JJ.